                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT

JOHN BASIL PAUL PERRONE,          :
     Plaintiff,                   :
                                  :
v.                                :      CASE NO. 3:17-cv-125(RNC)
                                  :
ANDREW SAUL,                      :
COMMISSIONER OF SOCIAL            :
SECURITY,                         :
     Defendant.                   :
                                  :
                                  :

                           RULING AND ORDER

     Plaintiff brings this action against the Commissioner of

Social Security pursuant to 42 U.S.C. § 405(g), challenging the

denial of his application for Title II disability insurance

benefits (“DIB”).   The Administrative Law Judge (“ALJ”)

determined that plaintiff was not disabled at the pertinent time,

although he did have several severe impairments.       Plaintiff moves

for an order reversing the decision and remanding for payment of

benefits or further proceedings in accordance with the fourth

sentence of 42 U.S.C. § 405(g).       The Commissioner moves for an

order affirming the denial of benefits.       I conclude that a remand

is necessary to ensure that proper consideration is given to the

opinions of plaintiff’s treating physicians.       Accordingly,

plaintiff’s motion to reverse is granted in part and the

Commissioner’s motion to affirm is denied.1

1
  I reach this conclusion with some reluctance because the ALJ’s
opinion is generally well-supported and discusses at length the

                                  1
I. Background

     I assume the parties’ familiarity with the facts and

procedural history of this case and therefore provide only a

brief summary.     Plaintiff applied to the Social Security

Administration (“SSA”) for DIB in 2006 and 2010.     His deemed

onset date is July 1, 1999.     He met the insured status

requirements of the Social Security Act (“the Act”) through March

31, 2005, his “date last insured.”     Accordingly, to receive DIB,

plaintiff must establish that he had a disability on or before

March 31, 2005.2

treatment records from before, during, and immediately after the
period at issue. Moreover, plaintiff has not provided strong
support for his claim of disability prior to his date last
insured and his claim has already been the subject of lengthy
administrative proceedings. Under the law, however, I believe a
remand is required.
2
  “To be eligible for disability insurance benefits, an applicant
must be ‘insured for disability insurance benefits.’” Arnone v.
Bowen, 882 F.2d 34, 37 (2d Cir. 1989) (quoting 42 U.S.C. §
423(a)(1)(A), (c)(1)) (citing 20 C.F.R. § 404.130, .315(a)
(1988)). Specifically, “the claimant must demonstrate that [he]
was disabled on the date [he] was last insured for benefits.”
Swainbank v. Astrue, 356 F. App’x 545, 547 (2d Cir. 2009)
(citation omitted). Where, as here, a claimant does not apply
for benefits before his date last insured, he “may still obtain
benefits if [he] has been under a continuous period of disability
that began when [he] was eligible to receive benefits.” King v.
Colvin, No. 14-CV-829S, 2016 WL 1165309, at *3 (W.D.N.Y. Mar. 25,
2016) (alterations in original) (quoting Hartfiel v. Apfel, 192
F. Supp. 2d 41, 42 n.1 (W.D.N.Y. 2001)). “Nonetheless, no matter
how disabled a claimant is at the time of his application or
hearing, he is only entitled to the benefits of the Act if he is
able to prove disability existed prior to his date last insured.”
Id. (citation omitted). “[W]hen a claimant does not show that a
currently existing condition rendered [him] disabled prior to
[his] date last insured, benefits must be denied.” Mauro v.
Berryhill, 270 F. Supp. 3d 754, 762 (S.D.N.Y. 2017) (collecting

                                   2
     Plaintiff has had problems with his back since at least

1990, when he was in a car accident.    He also has a history of

Lyme disease that dates to at least 2004.    The existing record

does not contain all his medical records prior to his date last

insured.   There are records from 1990 and 1993, followed by a gap

until 2004.   The record is comparatively voluminous after

plaintiff’s date last insured.3

     The SSA denied plaintiff’s application initially and on

reconsideration.   On September 23, 2011, he appeared with counsel

for a hearing before an ALJ and testified extensively.    On June

1, 2012, he and his counsel appeared before the ALJ for a

supplemental hearing.   They were accompanied by plaintiff’s

father, who appeared as a witness.    On July 27, 2012, the ALJ

cases); see Monette v. Astrue, 269 F. App’x 109, 111 (2d Cir.
2008) (“[The claimant] would be eligible to receive disability
insurance benefits if, but only if, he can demonstrate disability
. . . before [his date last insured].”). The primary dispute in
this case is whether plaintiff’s impairments were disabling as of
his date last insured such that he qualifies for DIB.
3
  In some cases, “evidence of an applicant’s condition subsequent
to his date last insured may be pertinent to his condition prior
to that date.” O’Connell v. Colvin, 558 F. App’x 63, 64 (2d Cir.
2014); see also Lisa v. Sec’y of Dep’t of Health & Human Servs.,
940 F.2d 40, 44 (2d Cir. 1991) (noting that later evidence is
relevant “in that it may disclose the severity and continuity of
impairments existing before the earning requirement date or may
identify additional impairments which could reasonably be
presumed to have been present and to have imposed limitations as
of the earning requirement date” (citation omitted)). On the
other hand, a claimant’s “reliance on evidence demonstrating a
worsening of [his] condition after” the relevant period “is of
little value, because [the claimant is] required to demonstrate
that [he] was disabled as of” the date last insured. Vilardi v.
Astrue, 447 F. App’x 271, 272 (2d Cir. 2012).


                                  3
issued a decision finding that the 2010 application was barred by

res judicata.    The Appeals Council disagreed and remanded the

case for further proceedings.    On May 1, 2014 and January 16,

2015, plaintiff again appeared with counsel at hearings before

the ALJ.    A medical expert testified at the January 2015 hearing.

       On May 27, 2015, the ALJ issued the decision that is the

subject of this appeal.    The ALJ concluded that plaintiff was not

disabled as of his date last insured and thus not eligible for

DIB.    The Appeals Council denied plaintiff’s request for review

on November 29, 2016.    This appeal followed.

II. Legal Standard

       “A district court reviewing a final . . . decision [of the

Commissioner] pursuant to . . . 42 U.S.C. § 405(g), is performing

an appellate function.”    Zambrana v. Califano, 651 F.2d 842, 844

(2d Cir. 1981).    Accordingly, the Court may not make a de novo

determination of whether a plaintiff is disabled.    See id.;

Wagner v. Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d

Cir. 1990).    Rather, the Court’s function is to ascertain (1)

whether the Commissioner applied the correct legal principles and

(2) whether the decision is supported by substantial evidence.

Johnson v. Bowen, 817 F.2d 983, 985 (2d Cir. 1987).    “The

findings of the Commissioner of Social Security as to any fact,

if supported by substantial evidence, [are] conclusive . . . .”

42 U.S.C. § 405(g).    If the Commissioner’s decision is supported


                                  4
by substantial evidence, it will be sustained, even if there may

also be substantial evidence to support the plaintiff’s position.

Schauer v. Schweiker, 675 F.2d 55, 57 (2d Cir. 1982).

Substantial evidence is “such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion,” which

means “more than a mere scintilla or a touch of proof here and

there in the record.”    Williams v. Bowen, 859 F.2d 255, 258 (2d

Cir. 1988) (quoting Richardson v. Perales, 402 U.S. 389, 401

(1971)).

III. Discussion

     The Act establishes that benefits are payable to individuals

who have a disability.   42 U.S.C. § 423(a)(1).   I assume the

parties’ familiarity with the five steps of a disability

determination.    20 C.F.R. § 404.1520(a)(4)(i)-(v); e.g., DeMico

v. Berryhill, No. 3:17CV00805(SALM), 2018 WL 2254544, at *3-4 (D.

Conn. May 17, 2018) (quoting Berry v. Schweiker, 675 F.2d 464,

467 (2d Cir. 1982) (per curiam)).4

     The ALJ found that during the relevant time period,

plaintiff had three severe impairments: spondylosis of the lumbar

spine with possible pars defect, degenerative disc disease of the

lumbar spine, and a history of Lyme disease.   Nevertheless, the


4
  The claimant bears the burden of proof at the first four steps,
while the burden shifts to the Commissioner at the last step.
McIntyre v. Colvin, 758 F.3d 146, 150 (2d Cir. 2014) (citations
omitted).


                                  5
ALJ found that as of March 31, 2005, plaintiff had the residual

functional capacity (“RFC”) to perform the full range of light

work as defined in 20 C.F.R. § 404.1567(b).    Consulting the

Medical-Vocational Guidelines, 20 C.F.R. pt. 404, subpt. P, app.

2, the ALJ found that based on plaintiff’s RFC, age, education,

and work experience, a finding of “not disabled” was directed by

Medical-Vocational Rule 202.20.

     On appeal, plaintiff argues that the ALJ erred in three

ways.   He asserts that the ALJ erred at the RFC-determination

phase by (1) determining that plaintiff could perform the full

range of light work, despite contrary opinions from treating

physicians, and (2) relying on a medical expert whose testimony

plaintiff faults as internally contradictory, biased, and based

on an incomplete review of the record.    In addition, he argues

that the ALJ erred by (3) failing to obtain vocational expert

testimony despite the presence of significant non-exertional

limitations.

     Plaintiff’s first two arguments have merit.    I agree with

him that in the context of this case, the opinions of his

treating physicians, particularly that of his primary care

doctor, Dr. Rabindranath Mahabir, require fuller consideration.

I also agree with his argument that the ALJ gave too much weight

to the testimony of the medical expert.    Under Second Circuit

law, a remand is necessary in accordance with the treating


                                  6
physician rule and the Commissioner’s duty to develop the

record.5

     A.    The Treating Physician Rule

     Under the treating physician rule, “the opinion of a

claimant’s treating physician as to the nature and severity of

the impairment is given controlling weight so long as it is well-

supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other

substantial evidence in the case record.”    Greek v. Colvin, 802

F.3d 370, 375 (2d Cir. 2015) (citation, internal quotation marks,

and brackets omitted).    The treating physician rule “generally

requires a measure of deference to the medical opinion of a

claimant’s treating physician.”    Halloran v. Barnhart, 362 F.3d

28, 32 (2d Cir. 2004) (per curiam).

     Still, the treating physician’s opinion must be consistent

with other substantial evidence to be given controlling weight.

Such “other substantial evidence” can include “the opinions of

other medical experts.”    Greek, 802 F.3d at 375 (quoting

Halloran, 362 F.3d at 32).    Thus, it is possible for other

5
  Plaintiff also alleges that the ALJ should have obtained
vocational expert testimony because he has significant non-
exertional limitations. “In light of [the] finding [that the ALJ
failed to adequately develop the record], the Court need not
reach the merits of plaintiff’s remaining arguments.” DeMico,
2018 WL 2254544, at *10. On remand, after further development of
the record, it will be up to the ALJ to decide in the first
instance whether vocational expert testimony should be obtained.
Id.


                                  7
doctors’ contrasting opinions to limit the weight assigned to a

treating physician’s opinion.

     However, if the treating physician’s opinion is not given

controlling weight, the ALJ must consider certain factors to

determine the appropriate weight to give the opinion.6    Id.

(citing 20 C.F.R. § 404.1527(c)).     Moreover, whatever weight is

assigned to a treating physician’s opinion, the ALJ must “always

give good reasons” for that weight.    20 C.F.R. § 404.1527(c)(2)

(2015); e.g., Smith v. Berryhill, 740 F. App’x 721, 724 (2d Cir.

2018) (“An ALJ must provide ‘good reasons’ for affording limited

weight to the treating source’s opinion and more weight to a non-

treating source.” (citations omitted)).    In other words, if the

treating physician’s opinion is to be disregarded, the ALJ must

explain why.   Snell v. Apfel, 177 F.3d 128, 134 (2d Cir. 1999)

(“[A]dministrative decisionmakers . . . [have an] obligation,

under Schaal and § 404.1527(d)(2), to explain why a treating

physician’s opinions are not being credited.” (citing Schaal v.

Apfel, 134 F.3d 496 (2d Cir. 1998))).    Courts “do not hesitate to

remand when the Commissioner has not provided ‘good reasons’ for

the weight given” to a treating physician’s view, and remand is


6
  These factors include the length of the treatment relationship
and the frequency of examination, the nature and extent of the
treatment relationship, evidence in support of the medical
opinion, consistency with the record as a whole, specialty in the
medical field, and any other relevant factors. 20 C.F.R. §
404.1527(c).


                                 8
appropriate when the ALJ’s opinion “do[es] not comprehensively

set forth reasons for the weight assigned to a treating

physician’s opinion.”   Halloran, 362 F.3d at 33 (emphasis added).

     The treating physician rule thus imposes a strict duty on

the ALJ to analyze the opinions of treating physicians.    “[T]he

fact that there may have been reasons to discount the treating

physicians’ opinions does not relieve the ALJ of [her] obligation

to discuss the opinions and assign them weight.”    Budnick v.

Comm’r of Soc. Sec., No. 3:17-CV-01546(SALM), 2018 WL 4253172, at

*7 (D. Conn. Sept. 6, 2018) (citing Snell, 177 F.3d at 134); see

also Perez v. Astrue, No. 07–CV–958 (DLJ), 2009 WL 2496585, at *8

(E.D.N.Y. Aug. 14, 2009) (“Even if [the treating physician’s]

opinions do not merit controlling weight, the ALJ must explain

what weight she gave those opinions and must articulate good

reasons for not crediting the opinions of a claimant’s treating

physician.”).

     B.    The Duty to Develop the Record

     The ALJ also has a duty to develop and fill gaps in the

record.   See 20 C.F.R. § 404.1545(a)(3).   The ALJ has the

“affirmative obligation to develop the administrative record . .

. even when the claimant is represented by counsel.”    Rogers v.

Astrue, 895 F. Supp. 2d 541, 549-50 (S.D.N.Y. 2012) (quoting

Perez v. Chater, 77 F.3d 41, 47 (2d Cir. 1996)) (citing Butts v.

Barnhart, 388 F.3d 377, 386 (2d Cir. 2004); Blanda v. Astrue, No.


                                 9
05–CV–5723, 2008 WL 2371419, at *7 (E.D.N.Y. June 9, 2008)); see

also Martinez v. Massanari, 242 F. Supp. 2d 372, 378 (S.D.N.Y.

2003) (citations omitted).7   Second Circuit law “places the

burden on the ALJ, not the claimant, to develop the

administrative record.”   DeMico, 2018 WL 2254544, at *7 (emphasis

in original) (citing Tejada v. Apfel, 167 F.3d 770, 774 (2d Cir.

1999)).

     Accordingly, “an ALJ cannot reject a treating physician’s

diagnosis without first attempting to fill any clear gaps in the

administrative record.”   Rosa, 168 F.3d at 79 (citing Schaal, 134

F.3d at 505; Hartnett v. Apfel, 21 F. Supp. 2d 217, 221 (E.D.N.Y.

7
  Several cases discussing the duty to develop the record,
including Rogers, Blanda, and Martinez, cite 20 C.F.R. §
404.1512(e). At the time of those decisions, § 404.1512(e)
required the Commissioner to “seek additional evidence or
clarification from the claimant’s treating sources when their
reports contain a conflict or ambiguity that must be resolved or
their reports are inadequate for the Commissioner to determine
whether claimant is disabled.” Blanda, 2008 WL 2371419, at *7
(internal quotation marks and brackets omitted). However, “[t]he
Court applies the Regulations in effect at the time of the ALJ’s
decision.” Graham v. Comm’r of Soc. Sec., No. 16-CV-142 (LDH),
2017 WL 1232493, at *3 n.2 (E.D.N.Y Mar. 31, 2017) (citation
omitted). At the time of the ALJ’s decision in this case, 20
C.F.R. § 404.1512 no longer referenced “conflict or ambiguity.”
See 80 Fed. Reg. 14836, 14836 (Mar. 20, 2015) (modifying 20
C.F.R. § 404.1512). However, Rosa v. Callahan, 168 F.3d 72, 79
(2d Cir. 1999), which also discusses the duty to develop the
record, did not cite 20 C.F.R. § 404.1512(e). Moreover, recent
decisions have continued to follow the reasoning in Rogers and
Martinez despite reviewing ALJ decisions issued under the same
version of the regulations at issue here. E.g., Emerick v.
Berryhill, No. 3:17-CV-00658 (JAM), 2018 WL 4300118, at *3 (D.
Conn. Sept. 10, 2018); DeMico, 2018 WL 2254544, at *1.
Accordingly, the ALJ remains under an obligation to develop the
record.


                                10
1998)).    An ALJ’s duty to develop the record may require her to

seek clarifying information from a physician whose notes are in

the record or to attempt to obtain records from other physicians

identified by the claimant.    See Rosa, 168 F.3d at 80, 83;

Rogers, 895 F. Supp. 2d at 550-51; Molt v. Comm’r of Soc. Sec.,

No. 05–CV–418, 2009 WL 5214920, at *6 (N.D.N.Y. Dec. 28, 2009)

(finding that the ALJ erred in not “re-contact[ing]” treating

sources to “supply opinions”).    When gaps in the record leave the

accuracy and fairness of the disability determination in doubt,

the appropriate disposition is to remand the case “for further

development of the evidence.”    Rosa, 168 F.3d at 83 (directing

the ALJ to pursue greater completeness of the medical record,

request an explanation from the treating physician regarding his

diagnosis, and ask further opinions of the consulting

physicians).

     C.     Retrospective Opinions

     “Retrospective diagnoses and opinions are those from a

treating physician that relate to a time period in the past,

including periods when the physician was not the treating

source.”    Lacava v. Astrue, No. 11-CV-7727 WHP SN, 2012 WL

6621731, at *13 (S.D.N.Y. Nov. 27, 2012), report and

recommendation adopted, No. 11-CIV.-7727 WHP, 2012 WL 6621722

(S.D.N.Y. Dec. 19, 2012).    If a physician who treated the

claimant before his or her date last insured provides a


                                 11
retrospective opinion, the treating physician rule applies and

the opinion may be entitled to controlling weight.   See Campbell

v. Astrue, 596 F. Supp. 2d 446, 452 (D. Conn. 2009).     “The

treating physician rule, however, does not technically apply when

the physician was not the treating physician at all during the

relevant time period.”   Rogers, 895 F. Supp. 2d at 549 (citing

Monette, 269 F. App’x at 112; Blanda, 2008 WL 2371419, at *13).

Accordingly, such an opinion is generally not entitled to

controlling weight.   However, that “does not mean that the

opinion should not be given some, or even significant weight.”

Id. (emphasis added) (quoting Monette, 269 F. App’x at 112)

(citing Dousewicz v. Harris, 646 F.2d 771, 774 (2d Cir. 1981));

see also Dousewicz, 646 F.2d at 774 (“While [the physician] did

not treat the appellant during the relevant period . . . , his

opinion is still entitled to significant weight.”); Lacava, 2012

WL 6621731, at *13; Dailey v. Barnhart, 277 F. Supp. 2d 226, 233

n.14 (W.D.N.Y. 2003) (“Medical opinions given after the date that

[the claimant’s] insured status expired are taken into

consideration if such opinions are relevant to [his] condition

prior to that date.”); Martinez, 242 F. Supp. 2d at 377 (“The

retrospective opinion of a doctor who is currently treating a

claimant is ‘entitled to significant weight’ even though the

doctor did not treat the claimant during the relevant period.”

(citations omitted)); 3 Barbara Samuels, Social Security


                                12
Disability Claims: Practice and Procedure § 25:28 (2d ed. 2018);

cf. Campbell, 596 F. Supp. 2d at 452 (citations omitted) (noting

that a retrospective diagnosis by a subsequent treating physician

may still be entitled to controlling weight when it is

uncontradicted by other medical opinion evidence).

     In some cases, the duty to develop the record requires the

ALJ to call upon a treating physician to obtain a retrospective

opinion regarding the claimant’s condition during the period in

question.   Other courts in this Circuit have held that the ALJ

has a duty to obtain a retrospective opinion from a treating

provider regarding the claimant’s condition prior to the date

last insured in a variety of circumstances, including (1) when

the record is incomplete or insufficient to make a disability

determination, e.g., Rogers, 895 F. Supp. 2d at 551; Austin v.

Astrue, No. 3:09-cv-765 (SRU), 2010 WL 7865079, at *9 (D. Conn.

Sept. 30, 2010); cf. Perez, 77 F.3d at 48; (2) when the treating

provider has provided an opinion but it is unclear whether the

opinion applies to the relevant period, see Camilo v. Comm’r of

the Soc. Sec. Admin., No. 11-Civ.-1345(DAB)(MHD), 2013 WL

5692435, at *23 (S.D.N.Y. Oct. 2, 2013); Martinez, 242 F. Supp.

2d at 378; (3) when the record indicates that a retrospective

opinion would be helpful, see Camilo, 2013 WL 5692435, at *23;

(4) when the record indicates that the allegedly disabling

condition began before the date last insured and the condition


                                13
likely continued afterward, see Martinez, 242 F. Supp. 2d at 378;

(5) when the record indicates the condition was constant as

opposed to significantly worsening after the date last insured,

see Brown v. Apfel, No. 97-CV-4404(JG), 1998 WL 767140, at *4

(E.D.N.Y. July 22, 1998); and (6) when the retrospective opinion

would be based on medically acceptable evidence, see Perez, 77

F.3d at 48; Agnese v. Chater, 934 F. Supp. 59, 62 (E.D.N.Y.

1996).   Many of these circumstances apply in plaintiff’s case.

For example, the record is incomplete prior to plaintiff’s date

last insured, it is not clear to what time period one of the

physicians’ opinions pertains, and the record demonstrates some

ongoing back problems that may make a retrospective opinion

helpful.

     Accordingly, in order to fully develop the record in this

case, it is necessary to seek retrospective opinions.     On remand,

the ALJ may undertake to determine whether a physician’s

statement was intended to be a retrospective diagnosis or whether

a physician is able to provide a retrospective opinion.    See,

e.g., Lacava, 2012 WL 6621731, at *13 (finding that the ALJ has

“the duty to obtain information from physicians who can provide

retrospective opinions about the claimant”); Rogers, 895 F. Supp.

2d at 550-52 (directing the ALJ to consider the possibility of

retrospective diagnosis by treating physicians); Martinez, 242 F.

Supp. 2d at 380 (remanding for further proceedings to “address


                                14
the issue of retrospective diagnoses”).   As elaborated below, on

remand, the ALJ should pursue both routes to fully develop the

record.

     D.   The Opinions

     The record includes opinions from five physicians,8 three of

whom were treating providers.9   The two non-treating physicians

are Dr. Firooz Golkar and Dr. Leonard Rubin.   Dr. Golkar, a

Social Security consultant, reviewed plaintiff’s file in 2006 and

concluded that plaintiff was capable of performing less than the

full range of light work due to some non-exertional limitations.


8
  An additional treating provider, chiropractor Franco Menta,
completed a Medical Source Statement on May 6, 2014. R. at 1175-
78. Under a Social Security Ruling applicable at the time
plaintiff filed his claim, the treating physician rule did not
apply to chiropractors. SSR 06-03p, 2006 WL 2329939 (Aug. 9,
2006). Accordingly, the ALJ’s decision not to discuss Dr.
Menta’s statement was within her discretion.
9
  The record also includes a letter from a treating physician.
Informal assessments from physicians can be interpreted as
treating physician opinions. E.g., Tankisi v. Comm’r of Soc.
Sec., 521 F. App’x 29, 34 (2d Cir. 2013); Wilson v. Colvin, 136
F. Supp. 3d 475, 480 (W.D.N.Y. 2015). In May 1990, S. Javed
Shahid, M.D., examined plaintiff regarding back pain he suffered
after a car accident in February 1990. R. at 709; see R. at 696.
On November 26, 1993, Dr. Shahid wrote a letter supporting
plaintiff’s cancellation of his martial arts classes. R. at 695.
The ALJ discussed this letter but chose not to recognize it as a
treating physician opinion. R. at 26. The ALJ noted that the
record does not indicate any ongoing treatment from Dr. Shahid
between 1990 and 1993, the letter was written six years before
the period at issue, and the letter pertained to recreational
activity rather than ability to work. Accordingly, the ALJ gave
the letter “due consideration but [did] not give it any
significance as a treating physician opinion.” R. at 26. I
think the ALJ’s analysis of the letter provides “good reasons”
for not assigning the letter much weight.


                                 15
R. at 654-55.   The ALJ gave Dr. Golkar’s opinion “considerable

weight,” but since she found that plaintiff was capable of “light

work without any restrictions,” she did not credit Dr. Golkar’s

assessment regarding non-exertional limitations.       R. at 30.10

     Dr. Rubin was the medical expert who testified at the final

hearing in 2015.   R. at 173-200.       His testimony was based solely

on a review of the medical record at the time.11       R. at 173-74.

The ALJ found his testimony to be “consistent with the overall

evidence of record” and gave it “significant weight.”       R. at 23.

     The three treating physicians who provided Medical Source

Statements are Dr. John Boockvar, Dr. Robert Dawe, and Dr.

Mahabir.   R. at 689-94, 702-04.    The ALJ discussed only Dr.

Mahabir’s opinion and gave it “minimal weight.”       R. at 28.

Accordingly, the only medical opinions to whom she assigned any

real weight were those of non-treating physicians.

     A court may find error when an ALJ does not credit treating

physicians’ opinions, especially when the ALJ “appears to have

exclusively relied on [a non-treating physician’s] testimony”


10
   In determining plaintiff’s RFC, the ALJ cited Dr. Golkar’s
assessment as well as another exhibit, “a slightly less
restricted [RFC] drafted in 2010.” R. at 30. It is not clear
what the ALJ meant by this statement, as the citation was to a
more restricted RFC drafted in 2009.
11
   Two exhibits were added to the record in March 2015, after Dr.
Rubin testified. R. at 1196-1209. Exhibit 35F pertained to
dates of service in 2008 and 2009; Exhibit 36F was from March
2015. Therefore, Dr. Rubin had the opportunity to review the
full record prior to plaintiff’s date last insured.


                                   16
over the opinions of treating physicians.    Bradley v. Colvin, 110

F. Supp. 3d 429, 444 (E.D.N.Y. 2015); see Vargas v. Sullivan, 898

F.2d 293, 295 (2d Cir. 1990) (“It is obvious that the A.L.J.

based his conclusion on the testimony of . . . his medical

adviser . . . . In thus elevating the opinion of the medical

adviser, who never had examined [the plaintiff], over that of . .

. her treating physician, the A.L.J. violated a general rule

adopted in all, or virtually all, of the circuits.”).    I find

such error here, most importantly due to the ALJ’s treatment of

Dr. Mahabir’s opinion.

          1.   Dr. Mahabir

     Dr. Mahabir was plaintiff’s primary care physician beginning

prior to his date last insured.    Plaintiff stated that he first

visited Dr. Mahabir in 2001, and the record includes medical

records from Dr. Mahabir dating to 2004.    R. at 466, 730.

     Dr. Mahabir provided an opinion dated April 28, 2009, well

after plaintiff’s date last insured.   However, the opinion did

not specify the time frame to which it applied.    If Dr. Mahabir

intended the opinion to describe plaintiff’s condition before his

date last insured, it would affect the disability determination,

because it describes limitations inconsistent with the full range

of sedentary work under 20 C.F.R. § 404.1567(a).12   Specifically,

12
  “Sedentary work involves lifting no more than 10 pounds at a
time and occasionally lifting or carrying articles like docket
files, ledgers, and small tools. Although a sedentary job is


                                  17
Dr. Mahabir found the following significant exertional

limitations:    plaintiff was limited to occasionally lifting

and/or carrying less than ten pounds, could stand or walk less

than two hours in an eight-hour workday, could sit less than six

hours in an eight-hour workday, had to periodically alternate

sitting and standing, and was limited in pushing or pulling with

his lower extremities.    R. at 689-90.   Dr. Mahabir also noted

non-exertional postural and manipulative limitations.     R. at 690.

     The Guidelines direct a finding of “not disabled” for anyone

plaintiff’s age with his education level who can perform the full

range of sedentary work, but other factors must be considered if

the full range is unattainable.    Id. pt. 404, subpt. P, app. 2, §

201.00(h)(3).    Additionally, if plaintiff would need to

periodically alternate sitting and standing, that condition could

require the ALJ to consult with a vocational expert.    SSR 83-12,

1983 WL 31253 (Jan. 1, 1983).    Accordingly, if Dr. Mahabir’s

opinion is credited and applies to the period in question, the

ALJ will need to reconsider plaintiff’s RFC and consult a

vocational expert.

     The ALJ discussed Dr. Mahabir’s opinion but assigned it

minimal weight for the following reasons:

defined as one which involves sitting, a certain amount     of
walking and standing is often necessary in carrying out     job
duties. Jobs are sedentary if walking and standing are      required
occasionally and other sedentary criteria are met.” 20      C.F.R. §
404.1567(a).


                                  18
     [Dr. Mahabir’s opinion is] dated April 28, 2009, which is
     well after the claimant’s date last insured. Further, this
     document does not appear to indicate to what time period the
     assessment pertains . . . . Dr. Mahabir’s opinion is given
     minimal weight, as it is clearly not supported by his own
     treatment notes during the period at issue. Dr. Mahabir’s
     treatment notes indicate that the claimant sought sporadic
     treatment for various ailments and reported that his back
     pain was greatly improved after therapy. In addition, it
     appears that Dr. Mahabir completed the form on the
     claimant’s behalf more in the role of an advocate rather
     than in the role of an objective treating source. It is
     further noted that the claimant’s condition in April 2009 is
     not at issue.

R. at 28.   These reasons are insufficient to sustain a finding

that Dr. Mahabir’s opinion should receive only minimal weight.

     The date of Dr. Mahabir’s opinion is surely relevant.

However, “[t]o discharge [her] duty to develop the record, the

ALJ should have sought clarification from [the treating

physician] as to whether his [later] impressions applied to the

period at issue” or, alternatively, “asked [the treating

physician] to provide a retrospective opinion” related to the

period at issue.   Wiebicke v. Astrue, No. 10-CIV.-3371(BSJ)(FM),

2012 WL 2861681, at *17 (S.D.N.Y. July 2, 2012).   If Dr.

Mahabir’s opinion was intended to be retrospective, or if he is

able to provides a retrospective opinion on remand, the treating

physician rule will apply.   See Martinez, 242 F. Supp. 2d at 377

(citations omitted).

     It is not entirely clear what the ALJ meant when she said

that Dr. Mahibir’s opinion “is clearly not supported by his own



                                19
treatment notes during the period at issue.”        However, it appears

that the ALJ was referring to the illegibility of the notes,

rather than the information they contain (or do not contain).

The ALJ repeatedly observed that Dr. Mahabir’s treatment notes

are illegible, rendering the notes “of little value.”        R. at 27;

see R. at 29 (stating that notes in February 2006 were “too

illegible to figure out what exactly was wrong with the claimant”

and that notes in August 2007 “are generally illegible”).          I

agree the notes are illegible.13    That being so, however, Dr.

Mahabir’s opinion cannot be discounted on the ground that it is

inconsistent with his own notes.        See Silva v. Colvin, No.

6:14-CV-06329 MAT, 2015 WL 5306005, at *5 (W.D.N.Y. Sept. 10,

2015) (“The Court is unclear how the ALJ could find that the

[doctor’s] opinions are inconsistent with his own treatment notes

when the notes (and portions of the opinions) are illegible.”).

     The duty to develop the record can include a duty to seek

clarification regarding illegible medical notes.        “Where the

medical records are crucial to the plaintiff’s claim,

illegibility of important evidentiary material has been held to

warrant a remand for clarification and supplementation.”        Cutler

v. Weinberger, 516 F.2d 1282, 1285 (2d Cir. 1975) (remanding


13
  Additionally, there is an illegible handwritten note on Dr.
Mahabir’s opinion addressing the question of what medical or
clinical findings support his conclusions. It may reference an
MRI. R. at 690.


                                   20
based in part on the illegibility of “[m]any of the medical

records”).   This is anchored in the ALJ’s “affirmative obligation

to develop a complete and detailed record by reaching out to

Plaintiff’s treating source for additional evidence or

clarification.”   Soto v. Comm’r of Soc. Sec., No. 17-CV-2377

(PKC), 2018 WL 3241313, at *2 (E.D.N.Y. July 2, 2018) (citing

McClinton v. Colvin, No. 13-CV-8904 (CM)(MHD), 2015 WL 5157029,

at *23 (S.D.N.Y. Sept. 2, 2015)); see also Minnifield v.

Berryhill, No. 3:17-CV-1196(DFM), 2018 WL 4380979, at *7 (D.

Conn. Sept. 14, 2018) (collecting cases).   Such additional

evidence may include transcription.   Silva, 2015 WL 5306005, at

*5; see also Johnson v. Comm’r of Soc. Sec., No. 16-CIV-

1729(CS)(PED), 2017 WL 4155408, at *10 n.2 (S.D.N.Y. Sept. 18,

2017).   On remand, the ALJ should develop the record by obtaining

clarification regarding the contents of Dr. Mahabir’s treatment

notes.   See Cutler, 516 F.2d at 1285; Minnifield, 2018 WL

4380979, at *7; Silva, 2015 WL 5306005, at *5.14

     I have been unable to locate a reference in Dr. Mahabir’s

notes to the effect that plaintiff “reported that his back pain

was greatly improved after therapy.”15   Nor did the ALJ explain

14
   The same applies to handwritten notes from another treating
physician, Dr. Welch at Westchester Health Associates, which the
ALJ described as “hard to decipher.” R. at 27 (citing R. at 712-
13, 1087-89).
15
   The ALJ may have been confused by a form completed by a
physical therapist in July 2005, which listed Dr. Mahabir as
plaintiff’s physician, but was not completed by Dr. Mahabir.


                                21
the basis for her statement that Dr. Mahabir seemed to be acting

more in the role of an advocate than an objective treating

source.

     Finally, elsewhere in the ALJ’s decision, she incorrectly

discounted the ongoing nature of Dr. Mahabir’s treatment

relationship with plaintiff during the relevant period.     The ALJ

wrote that after August 2004, “[t]here is no indication that Dr.

Mahabir treated the claimant again until May 2005,” after his

date last insured.   R. at 27.    However, the record shows that Dr.

Mahabir treated plaintiff in December 2004 and was the attending

physician during numerous appointments in January and February

2005 regarding a peripherally inserted central catheter (“PICC

line”).   R. at 736, 792-875.    This is important because the

length of the treatment relationship and the frequency of

examination is one of the factors an ALJ must consider if a

treating physician’s opinion is not given controlling weight.

See 20 C.F.R. § 404.1527(c)(2), (c)(2)(i).

     Accordingly, the ALJ did not provide “good reasons” for

giving minimal weight to Dr. Mahabir’s opinion.     Because Dr.


That form indicated that plaintiff “report[ed] being 90% better”
after a few weeks of physical therapy. R. at 717; see also R. at
615 (note from Nicholas Polifroni, M.D., on October 25, 2005
stating that plaintiff was “about 80% to almost 90% improved with
physical therapy”). But see R. at 668 (note from Dr. Boockvar on
January 19, 2006, that plaintiff had ongoing low back pain for
which physical therapy had provided some relief, but which was
persisting).


                                  22
Mahabir’s opinion could impact plaintiff’s disability

determination, a remand is required.    On remand, the ALJ should

determine whether Dr. Mahabir’s opinion was meant to be

retrospective and, if not, request a retrospective opinion from

him; seek clarification regarding Dr. Mahabir’s treatment notes;

and reconsider the weight to assign his opinion in light of this

ruling.

           2.   The Other Physician Opinions

     Dr. Boockvar’s opinion is dated July 29, 2008, and notes

that the date he first treated the plaintiff, January 19, 2006,

was the earliest date to which his description of plaintiff’s

limitations applied.   Dr. Dawe’s opinion is dated April 23, 2009,

and notes that the earliest date to which his description of

plaintiff’s limitations applied is April 21, 2009.    Additionally,

it appears that his conclusions were based on imaging performed

after the date last insured.   R. at 701.   Because Dr. Boockvar

and Dr. Dawe were not treating physicians during the relevant

period, the treating physician rule does not technically apply to

them.   Campbell, 596 F. Supp. 2d at 452.

     Nevertheless, both physicians’ opinions refer explicitly to

plaintiff’s diagnosis of spondylolisthesis.    R. at 693, 703.

That diagnosis predates the date last insured and, indeed,

predates the period in question.     R. at 697 (noting central disc

herniation and spondylolisthesis in 1990).     Accordingly, they may


                                23
have been able to provide retrospective opinions related to

plaintiff’s back problems.   As part of her duty to develop the

record, the ALJ was under an obligation to determine whether Dr.

Boockvar and Dr. Dawe could provide a retrospective opinion

regarding plaintiff’s limitations during the period in question.

If so, their retrospective opinions may be entitled to

significant weight.   Rogers, 895 F. Supp. 2d at 549.    On remand,

Dr. Boockvar and Dr. Dawe should be contacted to determine

whether they can provide retrospective opinions regarding

plaintiff’s limitations before his date last insured.

     E. Medical Expert Testimony

     Finally, the ALJ erred in giving substantial weight to the

testimony of non-treating medical expert Dr. Rubin.     Remand is in

order when the ALJ “bas[ed] [her] decision primarily on” a

medical expert’s testimony that was “conclusory, inherently

contradictory[,] and based on careless factual errors.”     Gonzalez

v. Apfel, 113 F. Supp. 2d 580, 589 (S.D.N.Y. 2000).     While the

ALJ does not appear to have based her decision only on Dr.

Rubin’s testimony, his was one of only two medical opinions

accorded any real weight, neither of which were from treating

physicians.   Therefore, her decision may have been based

“primarily” on Dr. Rubin’s testimony.   Id.

     The problems with the medical expert’s testimony described

in Gonzalez parallel those in the present case.   The Gonzalez


                                24
expert ignored ample evidence of an arthritis diagnosis, made

basic misstatements about the record, and stated that it was

“just hard for [him] to say” whether plaintiff had arthritis.

Id. at 585, 589 & n.14.   Here, the expert did not discuss

substantial records regarding the Lyme diagnosis, R. at 178, 181-

82;16 misstated potentially significant aspects of the record;17

and admitted that he “sort of felt a little lost in this case”

due to the number of exhibits, R. at 177.     His testimony was also

inconsistent in two ways.   He initially testified that plaintiff

met the criteria of a listed disability, but later testified that

he could not find “specific data” in the record that would

support a finding of disability.     R. at 175, 186.18   Second, he

initially testified that plaintiff had an ongoing herniated disc

from 1990 until the time of the hearing in 2015, but later

implied that the herniated disc had resolved.     R. at 175-76, 180,

187-88.   In addition, Dr. Rubin’s testimony appears to conflate

16
   The record shows a positive test for Lyme, R. at 725, and
several treating providers noted that plaintiff was diagnosed
with Lyme. E.g., R. at 713, 727, 875, 1180. The ALJ did not
credit Dr. Rubin’s doubts about the Lyme diagnosis and found that
plaintiff had a history of Lyme disease. R. at 22.
17
   Dr. Rubin incorrectly indicated that the record lacked
diagnoses for shingles and epididymitis. Compare R. at 193-96,
198-99 (Dr. Rubin’s testimony), with R. at 737, 892-96 (shingles
diagnosis), and 962-63, 987-90, 1007 (recurring epididymitis in
at least December 2006, June 2007, and November 2008).
18
   Rather than being inconsistent, these aspects of Dr. Rubin’s
testimony may well have arisen out of his lack of understanding
regarding the standards employed in a disability determination.
Either way, the shifting nature of his testimony limits its
utility.


                                25
the standards at step three and step four of the disability

evaluation.   In response to a question regarding the RFC, which

is relevant at step four, he referred to the strict criteria for

Listing 1.04, Disorders of the Spine, which is relevant at step

three.   R. at 23, 175-76, 180; see 20 C.F.R. pt. 404, subpt. P,

app. 1, § 1.04(A).

     For all of these reasons, the ALJ erred in giving the

expert’s testimony significant weight.   On remand, the ALJ should

reconsider the weight to assign Dr. Rubin’s opinion.19

IV. Remand

     “[B]ecause the ALJ did not fully develop the record” with

regard to the opinions of plaintiff’s treating physicians,

especially Dr. Mahabir, and because the ALJ did not provide “good

reasons” for discounting Dr. Mahabir’s opinion, “the Court cannot

properly determine if disability benefits are warranted, making

further evidentiary proceedings before the ALJ appropriate.”

19
  On the remand, the ALJ may wish to revisit certain aspects of
Dr. Rubin’s testimony. Dr. Rubin did not say “that there were no
objective findings to support any of the [RFC] forms contained in
the record.” R. at 23 (emphasis added). Rather, his testimony
was limited to a discussion of the RFC opinions provided by Dr.
Dawe and Dr. Menta. R. at 180. He did not directly testify
regarding the other RFC assessments in the record. Moreover,
based on my review of the transcript, Dr. Rubin did not “point[]
out that the period between these [groin infection and shingles]
episodes was at least a year.” R. at 25. Rather, the ALJ made
that observation during an exchange with plaintiff’s attorney.
R. at 197. In this connection, it bears noting that some
incidents of epididymitis (a groin infection, R. at 196) took
place within a year. See R. at 960-63, 987 (showing epididymitis
incidents in December 2006 and June 2007).


                                26
Rogers, 895 F. Supp. 2d at 554.    On remand, the ALJ should more

fully develop the record by seeking clarifying information from

plaintiff’s treating physicians, including: (1) determining the

time frame to which Dr. Mahabir’s opinion applies; (2) asking Dr.

Mahabir, Dr. Boockvar, and Dr. Dawe to provide retrospective

opinions if possible; and (3) clarifying the illegible notes from

Dr. Mahabir and Dr. Welch.   Additionally, the ALJ should

reconsider and clarify the weight she assigned to the opinion of

Dr. Rubin in light of the issues noted above and any new

information obtained from plaintiff’s treating physicians.

Finally, the ALJ should redetermine plaintiff’s RFC and

credibility based on this additional information and analysis.

See Mortise v. Astrue, 713 F. Supp. 2d 111, 124-25 (N.D.N.Y.

2010) (“The ALJ’s proper evaluation of [the treating physicians’]

opinions will necessarily impact the ALJ’s credibility

analysis.”).    The ALJ should then reconsider the disability

determination at step five, including obtaining vocational expert

testimony if necessary.

V. Conclusion

     Plaintiff’s motion to reverse the decision of the

Commissioner (ECF No. 12) is granted in part, and the

Commissioner’s motion to affirm the decision of the Commissioner

(ECF No. 15) is denied.   Plaintiff’s motion is granted under 42

U.S.C. § 405(g) to the extent that the Commissioner’s decision is


                                  27
reversed and this case is remanded back to the ALJ for further

proceedings in accordance with this ruling.

     So ordered this 30th day of September 2019.



                                         /s/ RNC
                                   Robert N. Chatigny
                              United States District Judge




                               28
